Opinion by
Orlady, P. J.,
The appellant frankly concedes that the question involved in this case has been decided by this court against his contention, in Kittanning Borough v. Mast, 15 Pa. Superior Ct. 51, and has been followed in Allentown v. Hartman, 22 Pa. Superior Ct. 400; Lehigh Co. v. Gossler, 24 Pa. Superior Ct. 406; Stroudsburg Boro. v. Shick, 24 Pa. Superior Ct. 442; but urges that these cases were erroneously decided and should be overruled.
We have carefully gone over the arguments presented, and find nothing therein to change our views from those expressed in the cases cited, and which were adopted by the court below in the opinion filed.
The judgment is affirmed.